Title: Agreement between Benjamin Franklin and Joseph Massie, 18 December 1771: résumé
From: Franklin, Benjamin,Massie, Joseph
To: 


<December 18, 1771, in Massie’s hand. On December 22, 1770, Franklin had received from him a collection of manuscripts, papers, and printed books on certain conditions, and had paid him sixty guineas therefor on certain conditions, enumerated in the receipts that were then exchanged. The present agreement is to extend the time for either or both parties to perform the conditions until June 24, 1772. >
